DETAILED ACTION
                                           Response to Amendment
Specification objections are withdrawn in light of amendments/remarks.
Claim 1 is amended. Claims 3-4 are cancelled. Claims 5-7 are added. 
Newly submitted claims 6-7 directed to an invention that is independent or distinct from the invention originally-claimed for the following reasons: The newly added claims are directed towards transmitting apparatus comprising an interleaver, a mapper and a transmitter and while the original claims 1, 2 and 5 are directed to a receiving apparatus comprising a demodulator, a deinterleaver and a decoder”. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 6-7 withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Applicants are required to restrict the claims to the invention previously claimed or file a divisional/continuation with the newly presented claims. Claims 1-2 and 5 are pending.
     Response to applicant’s argument
Applicant's arguments filed 12/29/20 have been fully considered but they are not persuasive. Applicant has amended claim 1 of the present application and the amended independent claim is reviewed and the claim is still obvious variations of claim 1 found in related to U.S. PN: 10,326,475. For example, all the limitations found in claim 1 of the present application are essentially in claim 1 of the U.S. PN: 10,326,475, It is the Examiner's conclusion that the claim of the present application is obvious embodiments of the claim found in the U.S. .
                                            Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, and 5 are rejected on the ground of non-statutory (obvious-type) double patenting as being unpatentable over claims 1-3 of U.S. PN: 10,326,475.  
Claim 1 of the instant application is compared with claims 1 of the U.S. PN: 10,326,475 in the following table. 
Instant U.S. Application No. 16/424,220
U.S. Patent No.  10,326,475
1. A receiving apparatus comprising:


 a receiver configured to receive a signal from a transmitting apparatus; 

a demodulator configured to demodulate the signal to generate values according to a quadrature phase shift keying (QPSK) modulation; 

a deinterleaver configured to split the values into a plurality of groups and deinterleave the plurality of groups to provide deinterleaved values; 

and a decoder configured to decode the deinterleaved values based on a low density parity check (LDPC) code having a code rate being 13/15 and a code length being 16200 bits, wherein the plurality of groups are deinterleaved based on a following equation (emphasis added)
1. (Currently Amended): A receiving apparatus comprising: 

a receiver configured to receive a signal from a transmitting apparatus; 

a demodulator configured to demodulate the signal to generate values according to a 256- quadrature amplitude modulation (QAM),

 
a deinterleaver configured to split the values into a plurality of groups and deinterleave the plurality of groups; 


and a decoder configured to decode the deinterleaved based on a low density parity check (LDPC) code a code rate of the LDPC code being 13/15 and a code length being 16200 bits, wherein the plurality of groups are deinterleaved based on a following equation (emphasis added) 

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the reference ‘475’ and the instant application demodulate a signal to generate values by a demodulator, split the values into a plurality of groups and deinterleave the plurality of groups to provide deinterleaved values by a deinterleaver, and decode the deinterleaved values based on a low density parity check (LDPC) code having a code rate being 13/15 and a code length being 16200 bits by a decoder. It is obvious the limitations of claim 1 of the reference 475’ read on the limitation of claim of the instant application since both the reference 475’ and the instant application contain substantially the same limitations performing the same function. 

                                                                                                                                                                                                                                 Allowable subject matter 
The rejection(s) under obvious type non-statutory double patenting for claims 1-2 and 5 would be in condition for allowance if a properly executed Terminal Disclaimer is filed by tire applicant, set forth in this Office action.
                                                    Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ESAW T ABRAHAM/Primary Examiner, Art Unit 2112